
	
		III
		110th CONGRESS
		1st Session
		S. RES. 105
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2007
			Mr. Biden (for himself,
			 Ms. Collins, Mr. Kennedy, Mr.
			 Lautenberg, Mr. Menendez, and
			 Mr. Carper) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			June 14, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		
			June 20, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating September 2007 as
		  Campus Fire Safety
		  Month.
	
	
		Whereas tragic fires in student housing in Nebraska,
			 Missouri, Oklahoma, and Pennsylvania have cut short the lives of college
			 students in the United States;
		Whereas, since January 2000, at least 99 people, including
			 students, parents, and children, have died in campus-related fires;
		Whereas more than 75 percent of those deaths occurred in
			 off-campus occupancies;
		Whereas a majority of the students in the United States
			 live in off-campus occupancies;
		Whereas a number of fatal fires have occurred in buildings
			 in which the fire safety systems have been compromised or disabled by the
			 occupants;
		Whereas automatic fire alarm systems provide the early
			 warning of a fire that is necessary for occupants and the fire department to
			 take appropriate action;
		Whereas automatic fire sprinkler systems are a highly
			 effective method for controlling or extinguishing a fire in its early stages
			 and protecting the lives of the building's occupants;
		Whereas many students are living in off-campus
			 occupancies, sorority and fraternity housing, and residence halls that are not
			 adequately protected with automatic fire alarm systems and automatic fire
			 sprinkler systems;
		Whereas fire safety education is an effective method of
			 reducing the occurrence of fires and the resulting loss of life and property
			 damage;
		Whereas students are not routinely receiving effective
			 fire safety education throughout their entire college careers;
		Whereas it is vital to educate future generations in the
			 United States about the importance of fire safety to help ensure the safety of
			 young people during their college years and beyond; and
		Whereas by educating a generation of adults about fire
			 safety, future loss of life from fires may be significantly reduced: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 2007 as Campus Fire Safety
			 Month; and
			(2)encourages
			 administrators of institutions of higher education and municipalities—
				(A)to provide
			 educational programs about fire safety to all students during
			 Campus Fire Safety
			 Month and throughout the school year;
				(B)to evaluate the
			 level of fire safety being provided in both on- and off-campus student housing;
			 and
				(C)to take the
			 necessary steps to ensure fire-safe living environments through fire safety
			 education, installation of fire suppression and detection systems, and the
			 development and enforcement of applicable codes relating to fire safety.
				
	
		June 14, 2007
		Reported without amendment
	
